DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018, and 12/19/2018 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments filed 2/25/2021 with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the amendments, newly discovered prior art, Hiruma US 20060215853, will be used in combination with prior arts cited in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over “Yasushi JP 06165845” in view of “Naotaka JP 201340991”, in further view of “Hiruma US 20060215853”.
As to claim 1, Yasushi teaches “a motion measurement apparatus 1, 
comprising: a detector unit that is to be attached to a detection target ([0006] teaches “a golf club is swung and for which the photogen operates. A shaft is embedded 1 and the light emitting diode 3 is embedded as a photogen to the inside by the club head 2. 4 is resin with transparence and strength, and can transmit the light of a light emitting diode to the club surface. It is equipped with the translucent resin 5 on the surface of the club, and since the light is made to diffuse outside in response to the light of the light emitting diode 3, it is visible as the surface has shone. 6 can detect impulse force when an accelerometer hits the centrifugal force and ball at the time of swing”, Figure 1; “an acceleration sensor 6” (Abstract)); a controller unit that extracts a motion feature amount including one or a plurality of kinematic physical quantities of the detection target on the basis of the velocity-related information (“an electric circuit 12” [0006], Figure 4); and an output unit that outputs a perceivable measurement signal, the perceivable measurement signal changing depending on the motion feature amount ([0008] teaches “it is also possible to correspond to the size of a centrifugal force and to change the luminosity of the light emitting diode 3”; i.e. the electric circuit can extracts a motion feature amount, and light emitting diode is the output signal of the photogen which corresponds to the movement of the golf club and it is possible to alter the brightness of the light-emitting diode 3 according to the magnitude of the centrifugal force).”
Yasushi does not explicitly disclosed “the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target being in motion in a space”.
Naotaka teaches “the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target being in motion in a space” ([0018] teaches “The acceleration sensor 61 is a capacity type or a piezoresistive element type 3 axis sensor, and can output the acceleration value which shows the acceleration which arose in each of three axial directions mentioned below, X, Y, and Z, respectively”; Figure 3).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yasushi in view of Naotaka, to provide a detector unit that detects temporal changes in velocities in three-axis directions of the detection target being in motion in a space in order to measure an operation of a body of a user in X, Y, Z directions.
Yasushi and Naotaka do not explicitly teach “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
Hiruma teaches “the controller unit (“sound reproducing apparatus 100”, [0044], Figure 1, #100; ) includes a first sound signal generation circuit (Figure 1, #121)  and a second sound signal generation circuit (Figure 1, #122), wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value ([0009] teaches “a first sound source that has a length equal to or larger than a predetermined length in a predetermined direction, and outputs a first sound based on a first sound signal”; [0012]; [0015]), and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value ([0009] teaches “a second sound source that has a length equal to or smaller than the predetermined length in the predetermined direction, and outputs a second sound based on a second sound signal”; [0012]; [0015]).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi and Naotaka in view of Hiruma so that the system will generate a first sound signal when a motion feature amount is larger than a predetermined value, and generates a second sound signal when a motion feature amount is equal to or smaller than the predetermined value in order to efficiently distinguish distance signal decay rates and accurately generate adjusted sound signals.

As to claim 7, the combination of Yasushi, Naotaka and Hiruma teaches the claim invention as applied in Claim 1.  Yasushi further teaches “the output unit includes a light-emitting element that is capable of emitting light as the measurement signal (“the light emitting diode 3” [0006]).”

Naotaka further teaches “the detector unit includes an acceleration sensor unit that detects accelerations in the three-axis directions ([0018] teaches “The acceleration sensor 61 is a capacity type or a piezoresistive element type 3 axis sensor, and can output the acceleration value which shows the acceleration which arose in each of three axial directions mentioned below, X, Y, and Z, respectively”).”  
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Yasushi and Naotaka in view of Naotaka by including the detector unit includes an acceleration sensor unit that detects accelerations in the three-axis directions in order to measure vibration on cars, machines, buildings, process control systems and safety installations. They can also be used to measure seismic activity, inclination, machine vibration, dynamic distance and speed with or without the influence of gravity.

As to claim 9, the combination of Yasushi, Naotaka and Hiruma teaches the claim invention as applied in Claim 8.  
Naotaka further teaches “the detector unit further includes an angular velocity sensor unit that detects angular velocities about the three axes ([0019] teaches The angular velocity sensor 62 is a sensor provided with the gyroscope, and can output the angular velocity value which shows the angular velocity which arose in each of the circumference of three axes of X, Y, and Z which are mentioned below, respectively”).” 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Yasushi and Naotaka in view of Naotaka by including the detector unit further includes an angular velocity sensor unit that detects angular velocities about the three axes in order to provide a device used for measuring or maintaining orientation and angular velocity.

As to claim 11, the combination of Yasushi, Naotaka and Hiruma teaches the information processing apparatus according to claim 10. Yasushi further teaches “a detector unit that acquires the velocity-related information ([0019] teaches “The angular velocity sensor 62 is a sensor provided with the gyroscope, and can output the angular velocity value which shows the angular velocity which arose in each of the circumference of three axes of X, Y, and Z which are mentioned below, respectively”, Figures 2 & 3).”

Claims 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over “Yasushi JP 06165845” in view of “Hiruma US 20060215853”.
As to claim 10, Yasushi teaches “an information processing apparatus (“stick shape display device” [0004], Figure 1), comprising a controller unit (“CPU 31 performs control of the electronic musical instrument 10 whole” [0011], Figure 2) that extracts a motion feature amount including one or a plurality of kinematic physical quantities of a detection target being in motion in a space on the basis of velocity - related information, the velocity – related information being related to temporal changes in velocities in three - axis directions of the detection target ([0018] teaches “The acceleration sensor 61 is a capacity type or a piezoresistive element type 3 axis sensor”, Figure 2), and generates a control signal for controlling an output unit capable of generating a perceivable measurement signal , the perceivable measurement signal changing depending on the motion feature amount ([0018] teaches “output the acceleration value which shows the acceleration which arose in each of three axial directions mentioned below, X, Y, and Z, respectively”; [0024] teaches “I/F 68 outputs data to the infrared ray communication unit 65 according to the instruction from CPU 63”; [0029] teaches “When the acceleration sensor 61 detects the acceleration of an X axial direction, CPU 63 generates the drive data for making LED 64R emit light by the luminance according to the size of the acceleration of the X axial direction concerned, and transmits to LED 64R. When the acceleration sensor 61 detects the acceleration of Y axial direction, CPU 63 generates the drive data for making LED 64G emit light by the luminance according to the size of the acceleration of the Y axial direction concerned, and transmits to LED 64G. When the acceleration sensor 61 detects the acceleration of Z axial direction, CPU 63 generates the drive data for making LED 64B emit light by the luminance according to the size of the acceleration of the Z axial direction concerned, and transmits to LED 64B”, Figure 4).”
Yasushi does not explicitly teach “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
Hiruma teaches “the controller unit (“sound reproducing apparatus 100”, [0044], Figure 1, #100; ) includes a first sound signal generation circuit (Figure 1, #121)  and a second sound signal generation circuit (Figure 1, #122), wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value ([0009] teaches “a first sound source that has a length equal to or larger than a predetermined length in a predetermined direction, and outputs a first sound based on a first sound signal”; [0012]; [0015]), and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value ([0009] teaches “a second sound source that has a length equal to or smaller than the predetermined length in the predetermined direction, and outputs a second sound based on a second sound signal”; [0012]; [0015]).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yasushi in view of Hiruma so that the system will generate a first sound signal when a motion feature amount is larger than a predetermined value, and generates a second sound signal when a motion feature amount is equal to or smaller than the predetermined value in order to efficiently distinguish distance signal decay rates and accurately generate adjusted sound signals. 

	As to claim 12, Yasushi teaches “an information processing apparatus (“stick shape display device” [0004], Figure 1), comprising: a controller unit (“CPU 31 performs control of the electronic musical instrument 10 whole” [0011], Figure 2) that extracts a motion feature amount including one or a plurality of kinematic physical quantities of a detection target being in motion in a space on the basis of velocity-related information, the velocity-related information being related to temporal changes in velocities in three-axis directions of the detection target ([0018] teaches “The acceleration sensor 61 is a capacity type or a piezoresistive element type 3 axis sensor”, Figure 2); and an output unit that generates a perceivable measurement signal, the perceivable measurement signal changing depending on the motion feature amount ([0018] teaches “output the acceleration value which shows the acceleration which arose in each of three axial directions mentioned below, X, Y, and Z, respectively”; [0024] teaches “I/F 68 outputs data to the infrared ray communication unit 65 according to the instruction from CPU 63”; [0029] teaches “When the acceleration sensor 61 detects the acceleration of an X axial direction, CPU 63 generates the drive data for making LED 64R emit light by the luminance according to the size of the acceleration of the X axial direction concerned, and transmits to LED 64R. When the acceleration sensor 61 detects the acceleration of Y axial direction, CPU 63 generates the drive data for making LED 64G emit light by the luminance according to the size of the acceleration of the Y axial direction concerned, and transmits to LED 64G. When the acceleration sensor 61 detects the acceleration of Z axial direction, CPU 63 generates the drive data for making LED 64B emit light by the luminance according to the size of the acceleration of the Z axial direction concerned, and transmits to LED 64B”, Figure 4).”
Yasushi does not explicitly teach “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
“sound reproducing apparatus 100”, [0044], Figure 1, #100) includes a first sound signal generation circuit (Figure 1, #121)  and a second sound signal generation circuit (Figure 1, #122), wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value ([0009] teaches “a first sound source that has a length equal to or larger than a predetermined length in a predetermined direction, and outputs a first sound based on a first sound signal”; [0012]; [0015]), and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value ([0009] teaches “a second sound source that has a length equal to or smaller than the predetermined length in the predetermined direction, and outputs a second sound based on a second sound signal”; [0012]; [0015]).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified Yasushi in view of Hiruma so that the system will generate a first sound signal when a motion feature amount is larger than a predetermined value, and generates a second sound signal when a motion feature amount is equal to or smaller than the predetermined value in order to efficiently distinguish distance signal decay rates and accurately generate adjusted sound signals.
Figures 1-4), comprising: acquiring velocity-related information [0018], the velocity-related information being related to temporal changes in velocities in three-axis directions of a detection target being in motion in a space; extracting a motion feature amount including one or a plurality of kinematic physical quantities of the detection target on the basis of the velocity-related information ([0018] teaches “The acceleration sensor 61 is a capacity type or a piezoresistive element type 3 axis sensor, and can output the acceleration value which shows the acceleration which arose in each of three axial directions mentioned below, X, Y, and Z, respectively”; [0019] teaches “The angular velocity sensor 62 is a sensor provided with the gyroscope, and can output the angular velocity value which shows the angular velocity which arose in each of the circumference of three axes of X, Y, and Z which are mentioned below”, Figures 2 & 3); and generating a perceivable measurement signal that changes depending on the motion feature amount ([0029] teaches “When the acceleration sensor 61 detects the acceleration of an X axial direction, CPU 63 generates the drive data for making LED 64R emit light by the luminance according to the size of the acceleration of the X axial direction concerned, and transmits to LED 64R. When the acceleration sensor 61 detects the acceleration of Y axial direction, CPU 63 generates the drive data for making LED 64G emit light by the luminance according to the size of the acceleration of the Y axial direction concerned, and transmits to LED 64G. When the acceleration sensor 61 detects the acceleration of Z axial direction, CPU 63 generates the drive data for making LED 64B emit light by the luminance according to the size of the acceleration of the Z axial direction concerned, and transmits to LED 64B”, Figure 4).”
Yasushi does not explicitly teach “wherein the controller unit includes a first sound signal generation circuit and a second sound signal generation circuit, wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value, and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value”.
Hiruma teaches “the controller unit (“sound reproducing apparatus 100”, [0044], Figure 1, #100) includes a first sound signal generation circuit (Figure 1, #121)  and a second sound signal generation circuit (Figure 1, #122), wherein the first sound signal generation circuit generates a first sound signal to the output unit in a case that the motion feature amount is larger than a predetermined value ([0009] teaches “a first sound source that has a length equal to or larger than a predetermined length in a predetermined direction, and outputs a first sound based on a first sound signal”; [0012]; [0015]), and wherein the second sound signal generation circuit generates a second sound signal to the output unit in a case that the motion feature amount is equal to or smaller than the predetermined value ([0009] teaches “a second sound source that has a length equal to or smaller than the predetermined length in the predetermined direction, and outputs a second sound based on a second sound signal”; [0012]; [0015]).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi in view of Hiruma so that the system will generate a first sound signal when a motion feature amount is larger than a predetermined value, and generates a second sound signal when a motion feature amount is equal to or smaller than the predetermined value in order to efficiently distinguish distance signal decay rates and accurately generate adjusted sound signals.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over “Yasushi JP 06165845” in view of “Naotaka JP 201340991” in view of Hiruma US 20060215853”, in further view of “Norihiko JP 2002203401”.
As to claim 2, the combination of Yasushi, Naotaka and Hiruma teaches the claim invention as applied in Claim 1. 
Yasushi does not explicitly teach “the controller unit extracts a first kinematic physical quantity and a second kinematic physical quantity as the motion feature amount and generates a modulation signal obtained by modulating a first measurement signal corresponding to the first kinematic physical quantity by a second measurement 
Norihiko discloses “the controller unit (“control device” [0008]) extracts a first kinematic physical quantity and a second kinematic physical quantity as the motion feature amount and generates a modulation signal obtained by modulating a first measurement signal corresponding to the first kinematic physical quantity by a second measurement signal corresponding to the second kinematic physical quantity, and the output unit generates the measurement signal on the basis of the modulation signal ([0005] teaches “Have the motion sensor and have the modulation circuit to which at least one of the elements of lighting conditions, such as luminance of the aforementioned light source, the luminescent color, a blink interval, and afterglow time, is changed according to the situation of movement which the motion sensor detected”).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi, Naotaka and Hiruma in view of Norihiko, to provide a controller unit extracts a first kinematic physical quantity and a second kinematic physical quantity as the motion feature amount and generates a modulation signal obtained by modulating a first measurement signal corresponding to the first kinematic physical quantity by a second measurement signal corresponding to the second kinematic physical quantity, and the 

As to claim 3, the combination of Yasushi, Naotaka and Hiruma and Norihiko teaches the claim invention as applied in Claim 2. 
Yasushi does not explicitly teach “the controller unit includes 5an arithmetic unit that extracts the motion feature amount, and a modulator unit that generates the modulation signal”.     
Norihiko discloses “the controller unit (“control device” [0008]) controller unit includes 5an arithmetic unit that extracts the motion feature amount, and a modulator unit that generates the modulation signal ([0005] teaches “Have the motion sensor and have the modulation circuit to which at least one of the elements of lighting conditions, such as luminance of the aforementioned light source, the luminescent color, a blink interval, and afterglow time, is changed according to the situation of movement which the motion sensor detected”).”
    It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi, Naotaka and Hiruma in view of Norihiko, to provide a controller unit that includes 5an arithmetic unit that extracts the motion feature amount, and a modulator unit that generates the modulation signal in order to output motion signals as sound waves or emitting light. The controller device is used as a foundation of the circuit board (see Norihiko [0008], Figure 2), and therefore, the unit can extracts the motion feature amount, since Norihiko clearly show that the modulation circuit is capable of varying at least one of the elements (see Norihiko, Figure 2), thus the component of a computer's central processing unit (CPU) directs the operation of the processor. It instructs the computer's memory, arithmetic and logic unit and input and output devices how to respond to the instructions that have been sent to the processor.

As to claim 4, the combination of Yasushi, Naotaka and Hiruma and Norihiko teaches the claim invention as applied in Claim 2. 
Yasushi does not explicitly teach “the controller unit extracts a tangential velocity of the detection target as the first kinematic physical quantity”.    
control device” [0008]) extracts a tangential velocity of the detection target as the first kinematic physical quantity ([0009] teaches “The acceleration sensor 6 a has sensitivity to an acceleration in the Y-axis direction among the coordinate axes shown in the drawing, and the angular velocity sensor 6 b is mounted in the main body case so as to be sensitive to rotational motion about the X axis or the Y axis in the case of the angular velocity sensor of the 2 axis direction”; [0013] teaches “a motion sensor which is small in size and light in weight and has an appropriate sensitivity to a motion such as an arm swing is desirable. It is also possible to use a simple switch type sensor in which a switch contact is turned on/off by moving a weight such as a mercury ball or the like in place of a regular accelerometer or a gyroscope. Also, the direction and sensitivity of motion detected by the motion sensor are arbitrary (for example, acceleration in the Z direction and rotation around the Z axis)”; Abstract; i.e. since the motions sensors detects velocity in X, Y, Z directions, the controller extracts a tangential velocity of the detection target as the first kinematic physical quantity).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi, Naotaka and Hiruma in view of Norihiko, to provide a controller extracts a tangential velocity of the detection target as the first kinematic physical quantity in order to capture a motion signals and general a measurement signal on the basis of the 

As to claim 5, the combination of Yasushi, Naotaka and Hiruma and Norihiko teaches the claim invention as applied in Claim 2. 
Yasushi does not explicitly teach “the controller unit extracts at least one of an acceleration, a normal acceleration, and a motion elevation angle of the detection target as the second kinematic physical quantity”.
Norihiko discloses “the controller unit (“control device” [0008]) extracts at least one of an acceleration, a normal acceleration, and a motion elevation angle of the detection target as the second kinematic physical quantity ([0009] teaches “The acceleration sensor 6 a has sensitivity to an acceleration in the Y-axis direction among the coordinate axes shown in the drawing, and the angular velocity sensor 6 b is mounted in the main body case so as to be sensitive to rotational motion about the X axis or the Y axis in the case of the angular velocity sensor of the 2 axis direction”; [0013] teaches “a motion sensor which is small in size and light in weight and has an appropriate sensitivity to a motion such as an arm swing is desirable. It is also possible to use a simple switch type sensor in which a switch contact is turned on/off by moving a weight such as a mercury ball or the like in place of a regular accelerometer or a gyroscope. Also, the direction and sensitivity of motion detected by the motion sensor are arbitrary (for example, acceleration in the Z direction and rotation around the Z axis)”; Abstract; i.e. the motion feature amount and generates a modulation signal, and motion sensors are capable of detecting the acceleration or rotation angular velocity of the light in X, Y, and Z axes. Since the motions sensors can detect velocity in X, Y, Z directions).”
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi, Naotaka and Hiruma in view of Norihiko, to provide wherein the controller unit extracts at least one of an acceleration, a normal acceleration, and a motion elevation angle of the detection target as the second kinematic physical quantity in order to capture a motion signals and general a measurement signal on the basis of the modulation signal, thus the component of a computer's central processing unit (CPU) directs the operation of the processor. It tells the computer's memory, arithmetic and logic unit and input and output devices how to respond to the instructions that have been sent to the processor.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over “Yasushi JP 06165845” in view of “Naotaka JP 201340991” in view of Hiruma US 20060215853”, in further view of “Nakamura WO 9419070”.
As to claim 6, the combination of Yasushi, Naotaka and Hiruma teaches the claim invention as applied in Claim 1. 
Yasushi does not explicitly teach “the output unit includes a sound-emitting element that is capable of emitting a sound wave as the measurement signal”.
Nakamura discloses “the output unit includes a sound-emitting element that is capable of emitting a sound wave as the measurement signal (Col. 10, Lines 64-66 teaches “the momentum detecting means 28 detects the approach of the top position by the golf club and causes the earphone 20 to inform the golfer 18 by sound”; Col. 9, Lines 62-66 teaches “the above embodiment used the earphone 20 as the notifying means, it is of course possible to use a headphone in place of the earphone 20. Further, a small-size loudspeaker for generating sound or speech may be provided in the detecting means 12”).”
    It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Yasushi, Naotaka and Hiruma in view of Nakamura, to provide an output unit includes a sound-emitting element that is capable of emitting a sound wave as the measurement .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863